                              UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

    TAGNETICS, INC.,                                        :
                                                            :
                     Appellant,                             :     Case No. 3:19-cv-363
                                                            :
          v.                                                :     Judge Thomas M. Rose
                                                            :
    KENNETH KAYSER, et al.,                                 :
                                                            :
                   Appellees.                               :

_____________________________________________________________________________

            ENTRY AND ORDER EXTENDING BRIEFING SCHEDULE
______________________________________________________________________________

         In Appellant’s Renewed Motion to Extend Briefing Schedule (Doc. 4), Appellant

Tagnetics, Inc. informed the Court that the transcript of the October 18, 2019 hearing (which gives

rise to the instant appeal) cannot be acquired in sufficient time to fully brief this matter under the

initial briefing schedule established on January 14, 2020.1 For cause shown, and in accordance

with Federal Rules of Bankruptcy Procedure 8018(a) and 9006(b), this Court exercises its

discretion and extends each of the deadlines previously set in the matter for filing the Appellant

Brief, Appellee Brief, and Appellant Reply Brief to the following:

                  a) Appellant Brief due on or before February 27, 2020;

                  b) Appellee Brief due on or before March 12, 2020; and

                  c) Appellant Reply Brief due on or before March 26, 2020.

         Additionally, in accordance with Federal Rule of Bankruptcy Procedure 8019(a), this Court

hereby ORDERS that each party file a statement—either within the party’s initial brief or in a



1
 The initial briefing schedule set a deadline of 1/28/2020 for the Appellant Brief, 2/11/2020 for the Appellee
Brief(s), and 2/25/2020 for the Appellant Reply Brief.
stand-alone filing—explaining why oral argument should, or need not, be permitted.

       DONE and ORDERED in Dayton, Ohio, this Friday, January 24, 2020.

                                                               s/Thomas M. Rose
                                                       ________________________________
                                                               THOMAS M. ROSE
                                                       UNITED STATES DISTRICT JUDGE




                                              2
